Title: From John Adams to William Sumner, 28 March 1809
From: Adams, John
To: Sumner, William



Mr Sumner,
Quincy March 28th. 1809.

I have always cherrished an affection for you for many reasons which determine the Understanding and touch the heart.—
Your Father Solicited me to receive him into my Office as a Student at Law. Having at that time three Clerks, and the Rules of the Bar as well as the Orders of the Court prohibiting any Barrister to entertain more than that number at any one time, I was compelled, much against my Inclination to refuse him. This was no Injury to him, because he went to another Barrister Samuel Quincy Esqr. under whose Tuition he recieved as good an Education as I could have given him. It was however a Sensible Mortification to me, not only because my Mother and his Mother were Sisters Daughters and Affectionate Friends from their Cradles (and they continued so till their Graves) but because I know the Young Gentleman was a promising Genius, and a Studious and Virtuous Youth. Finding my Anticipations verified in a Virtuous and able Man and Magistrate and Seeing his Example followed by his Son, I have always been attached to your Family and to you, and not only on those Accounts but from regard to your Grand-Father, by your Mother who was one of my Steady Clients.—
This Preamble is necessary to introduce the Answer I shall give to your Letter of March 22d—
You Speak of the Evils which our Country has Suffered from Misquotations of my Opinions”. it is very true that my opinions expressed in public debates, in private Conversations and in public Writings have often been misquoted, misunderstood and misrepresented. But I have been for twenty years in Situations which made it incompatible with my Station and Character to enter into flickering Controversies in the Newspapers, with the profligate Scriblers who figure in those Vechicles of Scandal and Sedition. But why were not my Opinions vindicated by other Writers? Such were never wanting to defend the Opinions of Washington or of Jefferson. The true causes of this distinction I could easily explain to you.——
Who or what is Sheltered from Misquotations, Misinterpretations or Misrepresentations. The most infallible of all Writings have Suffered the most from them—Misinterpretations of the Old and New Testament have founded Synagogues Mosques and Cathedrels.—Maid Saints Cardinals and Popes, as well as political Tyrants and Despots without Number. And farther still have deluged three quarters of the Globe, I mean all Christian and Mehomitan Countries, at times, in blood——Must not a Man write or Speak, for fear that his Words should be misquoted or perverted.
I am weary, my Friend, of that unintermitted Insolence of which I have been the Object for twenty years, Stoical Patience, unlimited Submission passive obedience and Non Resistance are the only Arms I have, as yet opposed to it.——
Mausoleums, Statues, Monuments will never be erected to me. I wish them not——Panegyrical Romances, will never be written, nor flattering Orations pronounced to transmit my Character to Posterity in glorious Colours. No nor in true Colours neither.—All Colours but the last I abhor. Nevertheless I will not die unlamented.—
Cicero was libelled, Slandered insulted by all Parties; by Caesars Party, by Catalines Crew, by Clodius’s Mermidons, Aye and by Pompey the Patricians and the Senate too—He was persecuted and tormented by turns and by all Parties and all Factions, and sometimes by combinations of all of them together, and that for his most virtuous and glorious Councils and Conduct. In his anguish at times under these multiplied prevocations and in the consciousness of his own Merit, which have been denominated Vanity. Instead of reproaching them with Vanity I think them, the most infalliable Demonstrations of his Purity Since no Man did or dared to contradict them. He declares that all honours are indifferent to him, because he knows that it is not in the Power of his Country to reward him in any proportion to his Services.
Injured, insulted and provoked as I am, I blush not to imitate the Roman and to Say to the Snarlers against me (among whom however I do not consider you as one) that if to avoid Misquotations, Misinterpretations and Misrepresentations of my Words, I had omitted to Speak and write, they would never have been wealthy and powerful as they are; this Country would never have been independent; Washington would not have been Commander of the American Army; three hundred Millions of Acres of Land which She now possesses would have been cutt off from her Limits; the Cod and Whale Fisheries, those inexhaustable Sources of Wealth and Power would have been ravished from her; The Massachusetts Constitution, the Constitution of the United States New York Constitution, the Pensilvania Constitution the Maryland Constitution, the Constitution of the United States would never have been made; Our Armies, for a long time at a most critical period could not have been fed or cloathed, nor our Ambassadour’s, Franklin and Jefferson maintained but with my Money; an American Navy would not have existed, the Barbary Powers would have captivated and plundered; and without my Treaty in 1800 which I was obliged to make against the Arts and opposition of those who pretended to be my Friends, We should have been involved in a foolish War with France and a Slavish Alliance with Great Britain. I Say a foolish War, for although the intolerable Conduct of the French Government had made a Commencement of a War indispensable, yet when that Government humbled itself, and instead of demanding Apologies for my Speaches, made in effect the most decent ones for their own, and gave the most positive assurences in various ways official and unofficial that they would make Peace upon my own terms, it would have been to the last degree unjust unnecessary and foolish to have continued the War merely for the purpose of making Hamilton Commander of an Army I will add that without me the System of Neutrality to which, we owe so much would not have been adopted. The greatest Part of this I certainly know, and all the rest of it, in my Consience I believe to be true. You may easily believe from this Representation that I live and shall die under a Strong Sense of Injustice done to one Individual, though I forgive it all, as I do all other Injuries,
Let the Federalists then talk abought Misrepresentations of my Opinions, Words or Actions, None have played more at this Game than themselves.—For my Character I appeal to foreign Nations even to the English, But above all I appeal to Posterity.—
And now my dear Sir let me tell you, in answer to your Letter that if you will come and see me and dine with me upon Beef I will shew you the dreadfull Letter, from Messrs. Wright and Lyman two Gentlemen whose faces I never Saw and whose Names I never heard or read before the recept of that Letter and my Allarming answer. Your Viset however I hope will be delayed till after the Election, for I have no Ambition to interfere between Mr Lincoln and Mr Gore.
With Sincere Affection and Esteem I am Sir your Friendly /  well wisher and very humble Servant—
—
John Adams